537 So. 2d 704 (1989)
Jerry LEE, Appellant,
v.
STATE of Florida, Appellee.
No. 87-2063.
District Court of Appeal of Florida, First District.
February 1, 1989.
Phil Patterson, Asst. Public Defender, Tallahassee, for appellant.
John M. Koenig, Jr., Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Lee appeals his conviction of the crime of armed robbery and his guidelines departure sentence. We affirm.
Lee contends his motions for mistrial should have been granted because the state improperly elicited evidence that he may have been involved in other crimes or bad acts, and the state's witness gave testimony which could have been construed as a comment on Lee's exercise of his right to remain silent. Neither of these contentions is supported by the evidence.
*705 Lee also contends that the court erred in imposing a departure sentence. The trial judge gave the following two clear and convincing reasons for departure:
1. The defendant's escalating course of criminal conduct from crimes against property to violent crimes against persons. Keys v. State, 500 So. 2d 134 (Fla. 1986).
2. The defendant's record demonstrates a continuing and persistent pattern of criminal activity such that a higher sentence is indicated because of the short period of time between his crimes and release from incarceration. Williams v. State, 504 So. 2d 392 (Fla. 1987).
The reasons are valid and the record in this case supports these determinations. We affirm the conviction and sentence.
BOOTH, SHIVERS and THOMPSON, JJ., concur.